DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
This application is a continuation of application No. 16/808,169 filed on March 3, 2020, now Pat. No. 11,016,594.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kimura et al. (Kimura, US 2011/0157504) in view of KR 20070071798 (KR’798, see also Patent Translate) and Shimizu (US 2009/0305055).
 Re claim 1: As shown in Figs. 3 and 4 (see also Figs. 6 and 13), Kimura discloses a display device, comprising:
a first substrate 20 and a second substrate 30 facing each other;
a plurality of first electrodes PE (pixel electrode) and a plurality of second electrodes CE (common electrodes) disposed between the first substrate 20 and the second substrate 30; and
a plurality of first conductive lines S (source lines) and a plurality of second conductive lines C (capacitance lines), one of the plurality of second conductive lines C being electrically connected to one of the plurality of second electrodes CE (Figs. 3, 6 and 13).

As shown in Fig. 4, KR’798 discloses a third electrode 129 disposed on the first substrate 124, wherein the third electrode 129 overlaps the plurality of first electrodes 141 and the plurality of second electrodes 139 in a plan view in order to remove static electricity on an entire surface of the first substrate (Abstract).
Thus, it would have been obvious to one having skill in the art at the time the invention was made to form a third electrode disposed on at least one of the first substrate and the second substrate, wherein the third electrode overlaps the plurality of first electrodes and the plurality of second electrodes in a plan view in order to remove static electricity on an entire surface of the first substrate.
Kimura as modified in view of KR’798 does not disclose that a sheet resistance of the third electrode is greater than a sheet resistance of the plurality of first electrodes and the plurality of second electrodes.
At first, Kimura discloses that the pixel electrode PE and the common electrode CE are formed of Indium tin oxide (ITO) (paragraph 57). As known in the art, the ITO material has a sheet resistance of about 100 ohms per square or less in order to improve the brightness of the display.
Further, Shimizu discloses that the transparent conductive film formed of carbon nanolinear structures such as carbon nanotubes has a sheet resistance of 10 to 1,000,000 ohms per square or 106 ohms per square in order to realize a visible light transmittance of not less than 70% (paragraph 41).
Thus, it would have been obvious to one having skill in the art at the time the invention was made to further employ a third electrode having high sheet resistance in order to obtain a visible light transmittance of not less than 70%.
6 ohms per square, the sheet resistance of the third electrode is greater than the sheet resistance of the plurality of first electrodes and the plurality of second electrodes formed of ITO. 
Re claim 2: The display device according to claim 1, wherein, as shown in Figs. 3, 6 and 13 of Kimura, the plurality of second conductive lines C extend along the plurality of first conductive lines S.
Re claim 3: The display device according to claim 1, wherein, as shown in Fig. 4 of Kimura, with the modification, it is obvious that a minimum distance between the plurality of first electrodes CE and the plurality of second electrodes PE is less than a minimum distance between the third electrode and the plurality of second electrodes PE.
Re claim 4: The display device according to claim 1, wherein, as shown in Figs. 3 and 9 of Kimura, the plurality of second electrodes CE include a plurality of first sub-electrodes and a plurality of second sub-electrodes (as first group of 4 capacitance lines C and second group of 4 capacitance lines C from top in Fig. 9), and
wherein the display panel is configured to be driven by a voltage of the plurality of first electrodes PE and the plurality of first sub-electrodes (with respect to the grouping of the capacitance lines C (for CE) and the source lines S (for PE) (paragraphs 79-84).
Re claim 5: The display device according to claim 4, wherein, as shown in Fig. 9 of Kimura, the plurality of first sub-electrodes group into a first touch block (first group) defining a first unit region for touch sensing, and the first touch block overlaps with at least one of the plurality of second conductive lines (paragraphs 82-84).
Re claim 6: The display device according to claim 5, wherein, as shown in Fig. 9 of Kimura, the plurality of second sub-electrodes group into a second touch block (second group) defining a second unit region for touch sensing (paragraphs 82-84).
Re claim 7: The display device according to claim 6, wherein the first touch block is separated from the second touch block as shown in Fig. 9 of Kimura.
Re claim 8: The display device according to claim 5, wherein the plurality of first sub-electrodes CE are arranged along the plurality of first conductive lines S and are electrically connected by at least one of the plurality of second conductive lines C as shown in Figs. 3, 6 and 13 of Kimura.
Re claim 9: The display device according to claim 5, wherein the first touch block includes a plurality of pixel regions as shown in Figs. 3 and 9 of Kimura (plurality of pixel electrodes PE and common electrodes CE formed between the source lines S).
Re claim 10: The display device according to claim 4, wherein the plurality of first sub-electrodes (first group) is separated from the plurality of second sub-electrodes (second group) as shown in Fig. 9 of Kimura.
Re claim 11: The display device according to claim 1, wherein KR’798 discloses that the third electrode serves as a conductive path for static electricity or an insulating layer for sensing a touch position (see Abstract).
Re claim 12: The display device according to claim 1, wherein Shimizu discloses that the sheet resistance of the third electrode is 106 ohms per square as shown above (paragraph 41). This meets a claimed range of about 106 to 107 ohms per square.
Re claim 13: The display device according to claim 1, as shown in Figs. 2, 4 and 9 of Kimura, further comprising: a liquid crystal layer LQ between the first and second substrates 20 and 30, wherein the plurality of first electrodes CE, the plurality of second electrodes PE, the plurality of first conductive lines, and the plurality of second conductive lines S are disposed on the first substrate 20.
Re claim 14: The display device according to claim 13, wherein the third electrode 129 is disposed on an outer side of the second substrate as shown in Fig. 3 of KR’798.
Re claim 15: The display device according to claim 1, wherein the plurality of first electrodes PE are disposed between the plurality of second electrodes CE and the third electrode as shown in Fig. 4 of Kimura and Fig. 3 of KR’798.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292. The examiner can normally be reached Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        February 12, 2022